Order entered OctoberR,q , 2012




                                               In The
                                    Court of Zppeafo
                           jrtftb rib:arta of Texacs at Matto
                                       No. 05-12-00686-CR

                                 RENE GUTIERREZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-35443-K

                                             ORDER
         The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing copies of State's Exhibit nos. 8, a CD, and 9,

a DVD.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, Deputy Official Court Reporter, and to counsel for all parties.




                                                      DAVID L. BRIDGES
                                                      JUSTICE